Citation Nr: 1429451	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-32 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his friend




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active duty service from October 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for depression not otherwise specified and assigned a 30 percent evaluation, effective June 4, 2010.  The Veteran filed a timely appeal of the assigned disability evaluation.

In April 2013, the RO, in pertinent part, denied entitlement to individual unemployability.  This matter was not separately appealed.  However, the Board notes that a claim of TDIU is part and parcel of a claim for increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  And as the Board finds below that the evidence of record raises the possibility that the Veteran is unemployable due to his service-connected psychiatric disorder, the Board takes jurisdiction of this issue.  

In October 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  At the hearing, additional evidence was submitted, accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claim.

In this regard, the United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The issue of entitlement to individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's depressive symptoms indicate impairment of concentration and memory (e.g., forgetting to complete tasks); some obsessional behavior, anxiety, impaired judgment; disturbances of motivation and mood; and some difficulty in establishing and maintaining effective work and social relationships; however, the Veteran's symptoms do not indicate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.




CONCLUSION OF LAW

The criteria for an initial 50 percent disability evaluation for depression, but no higher, have been met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b) (1), 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9434 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

In a June 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the initial service connection claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the claim adjudicated herein arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded multiple VA examinations which, taken together, are fully adequate to evaluate the claim.  In this regard, it is noted that the rating criteria for the Veteran's depression were fully addressed.  

In this case, the Board notes that some service records have not been associated with the claims folder.  In cases such as these, where service records are unavailable, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Cromer v. Nicholson, 19 Vet. App. 215 (2005).

II.  Analysis.

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected depression is currently evaluated as 30 percent disabling under Diagnostic Code 9394.

Psychiatric disabilities are rated based on the General Rating Formula codified in 38 C.F.R. § 4.130, which provides disability ratings based on a spectrum of symptoms. "A Veteran may qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of a similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The criteria for 30 percent rating are: Occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.

The criteria for 50 percent rating are: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The criteria for 70 percent rating are: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

The criteria for 100 percent rating are: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown , 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). A GAF score of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

In this case, the Board finds that the Veteran's depressive symptoms most closely approximate a 50 percent disability evaluation for the entire appeal period.  See 38 C.F.R. § 4.130;  DC 9343. 

The pertinent evidence of record, which includes VA examinations dated in August 2010, November 2011, April 2012, and June 2013, consistently reflect symptoms of chronic sleep disturbance, suspiciousness, depressed mood, anxiety, and worsening issues with memory and concentration.  He has also been indicated to have some obsessional behavior, and trouble leaving home.  The VA examiners consistently evaluated the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  He has received GAF scores averaging between 55 and 59 and mental status examinations have shown him to be oriented, with logical and goal-directed speech and no deficiencies in thought process and no delusions or hallucinations.  There was no indication of homicidal or suicidal ideation in the examination reports.  Hygiene was consistently appropriate.  There was no inappropriate behavior and the Veteran's mood was described in the November 2011 examination as delightful and positive (which was in quotes in the examination report, suggesting that the Veteran used those words to describe his own mood).  In other examinations he was described as cooperative, friendly, relaxed and attentive.  His insight and judgment were fair to good throughout the rating period on appeal.    

Regarding social contact, the Veteran is single and never married, but has had a long-term (approximately 35 years) relationship with his girlfriend and partner with whom he lives.  He has no children.  The Veteran's only contact with family is with an older brother.  Otherwise, the Veteran reported having very few social contacts, mostly staying home.  He also reported worsening lack of concentration, memory, and focus, causing him to not follow through on projects and creating problems at his last employment.  He spent his time reading, studying and sleeping, as he does not get much sleep at night.  

Occupationally, the Veteran last worked in April 2011 in a restaurant dishwashing, printing advertising, and "café support."  While he has had issues with concentration and memory during his employment, his psychiatric symptoms did not otherwise appear to prevent him from performing his job functions.  

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's depressive symptoms more accurately reflect an evaluation of 50 percent disabling. The records reflects occupational and social impairment with reduced reliability and productivity due to such symptoms as anxiety, impairment of memory and concentration, impaired judgment, disturbances of motivation and mood, and some  difficulty in establishing and maintaining effective work and social relationships.  However, as his symptoms do not indicate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, a higher 70 percent evaluation is not warranted.

The Board recognizes that some symptoms associated with higher evaluations have been shown in the record- for example, the Veteran reported in his testimony before the Board that he had suicidal thoughts at least three times per week.  This was not reflected in his examination reports.  Suicidal ideation is among the symptoms noted as generally being consistent with a 70 percent rating.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a showing of suicidal ideation does not categorically lead to assignment of a 70 percent rating.  Rather, the question is whether any symptom or combination of symptoms results in the requisite level of overall social and occupational impairment to satisfy such rating assignment.  Here, while suicidal thoughts are certainly serious, they are not deemed a signature component of the disability picture in question in terms of how they affect the Veteran's overall level of functional impairment.

Finally, it is found that the Veteran's depression symptoms have generally been to the same degree of disability throughout the period on appeal such that staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 126-127.

The Board has carefully considered the Veteran's assertions regarding the severity of his disability.  In this regard, in his June 2012 notice of disagreement, he expressed his feelings that the April 2012 examiner did not accurately report all of his symptoms and that he had deep short term memory problems causing him to fail to complete tasks, as well as impaired judgment and thinking, altered mood and motivation.  In this regard, the record has been shown to reflect memory impairment, which serves as part of the basis for finding decreased functioning worthy of a 50 percent evaluation.  To the extent that he disagrees with how his symptoms have been described upon examination, the Board notes that his disability picture has been detailed fairly consistently throughout the appeal period; the Board is disinclined to believe that four different examinations under-reflected the true symptomatology shown on examination and therefore the objective results are deemed to be more probative that the Veteran's complaints of inaccuracy in the examiner's reporting of symptoms. 

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's depression are fully contemplated by the schedular rating criteria. Specifically, the rating criteria and case law for evaluating mental health disorders is intentionally broad to take into account a variety of symptoms and the entire effect of the disability on the Veteran's life.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

As the preponderance of the evidence is in favor of a higher evaluation, doubt is resolved in favor of the Veteran; and an increased initial scheduler evaluation of 50 percent is warranted.  A higher evaluation of 70 percent, however, is not shown.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a 50 percent disability evaluation for depression is granted, from the date of the claim, subject to the laws and regulations governing monetary awards.


REMAND

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340; 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

A TDIU rating may be assigned under 38 C.F.R. § 4.16(a) or (b), depending on whether the Veteran meets the minimum threshold disability rating(s) described in 4.16(a).  Under 4.16(a), disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When a Veteran does not meet the rating criteria for a TDIU rating under 38 C.F.R. § 4.16(a), they are nevertheless to be considered for a TDIU rating under 38 C.F.R. § 4.16(b).  Under 38 C.F.R. § 4.16(b), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  
	
In this case, the Veteran is service-connected for hearing loss, evaluated as 30 percent disabling, depression, evaluated as 50 percent disabling, and tinnitus, evaluated as 10 percent disabling.  As such, the combined evaluation now satisfies the threshold minimum percentage rating requirements of 38 C.F.R. § 4.16(a) for a TDIU. In addition, while opinions have been obtained indicating that the Veteran's service-connected disabilities may not prevent him from obtaining and maintaining substantially gainful employment, the Veteran submitted the October 2013 statement of a private physician indication that the Veteran is cognitively impaired enough to be unemployable for both the risk to himself and his health conditions as well as the risk and undue burden it would pose to an employer to supervise and accommodate his needs.  It is noted, that a claim of service connection has been denied for traumatic brain injury, and it is unclear to what extent the cognitive deficits may be attributable to that.  Accordingly, an opinion should be sought in this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination in order to determine the impact that his service-connected disabilities have on his employability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  

After examining the Veteran, the examiner should (a) comment generally on the functional and industrial impairment caused by his service-connected disabilities and (b) indicate whether, without consideration of his age or nonservice-connected disabilities, the Veteran's service-connected disabilities alone prevents him from securing and following a substantially gainful occupation.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

The examiner is specifically asked to distinguish cognitive deficits attributable to a head trauma but not to the service-connected depression.  If the symptoms cannot be separated out, then the cognitive impairments must be considered as part of the service-connected depression disability.  

2.  Readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


